Citation Nr: 0008529	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total and permanent rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1969 to October 1970, appealed that decision to the Board.


REMAND

The issue of entitlement to pension turns on whether the 
veteran is found to be permanently and totally disabled.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has provided specific guidance on how a 
permanent and total disability rating for pension purposes 
should be adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 
(1992); Abernathy v. Derwinski, 2 Vet. App. 391 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Talley v. 
Derwinski, 2 Vet. App. 282 (1992).

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria by 
which the disability is evaluated.

The VA has a duty to assist the veteran in the development of 
facts pertaining to a well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The Court 
has held that the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 
 Vet. App. 121 (1991).  This is to ensure that the evaluation 
of a disability is a fully informed one.  The Court has also 
held that each disability in a claim for pension benefits 
must be assigned a percentage rating, that the RO should 
discuss the diagnostic codes from the VA Schedule for Rating 
Disabilities used in denying a claim, and that a rating 
decision may not be based on an examination which was 
conducted before all relevant evidence was added.  See 
Roberts, supra.

The Board notes that the veteran claims that he is 
unemployable due to a variety of disabilities including a 
back disorder and the residuals of a gunshot wound of the 
left leg.  His representative argued in a January 2000 
informal hearing presentation that the veteran was totally 
and permanently unemployable due to a back disorder, left leg 
disorder, and a psychiatric disorder.  The representative 
argued that the April 1997 VA examination did not adequately 
address these disabilities.  The Board agrees, as no 
objective findings were made pertaining to the veteran's 
back.  Further, the Board notes that a remote history of a 
personality disorder is contained in the claims file, and 
further information about any current level of disability 
attributable to a psychiatric disorder is required before an 
informed decision can be made about the existence of all 
current disabilities and the resulting degree of impairment.

As noted above the veteran also contends that he is not 
employable, in part, as a result of residuals from a post-
service gunshot wound.  The RO attempted to obtain the police 
report pertaining to the shooting that occurred in January 
1997, but the Roanoke police department indicated that it was 
unable to release the report to the VA.  As such, the RO 
determined that it was unable to determine whether the 
injuries sustained by the veteran in the shooting were the 
result of willful misconduct and thus, not ratable for 
purposes of VA pension.  The veteran has been informed 
several times of the importance of the report, and in July 
1999 the veteran canceled an RO hearing, stating that he 
would obtain the police report in a VA Form 21-4138, 
Statement in Support of Claim.  While a full copy of the 
report may not be available, the veteran should be informed 
that a signed statement from the Roanoke Police Department 
regarding the circumstances of the incident would suffice as 
an alternative to the police report as long as the statement 
contained information as to the veteran's role.

If the RO is able to obtain information regarding the 
shooting, the RO should ensure that all relevant medical 
records relating to this incident are obtained.  In this 
regard, the Board notes that in a July 1997 VA treatment 
record, the veteran related that he had further surgery as a 
result of the gunshot wound the previous month at a private 
hospital.  If necessary, and the RO is able to determine that 
the left leg injuries were not the result of the veteran's 
willful misconduct, these records should be obtained and a 
determination should be made by the RO as to whether 
additional examination of the left lower leg is warranted. 

In light of the above, this claim is REMANDED for the 
following action:

1.  The RO is requested to contact the 
veteran and inform him that in the event 
that he is unable to obtain a copy of the 
police report regarding the incident in 
which he was shot in the left leg, he 
could submit a signed statement from the 
Roanoke police department describing the 
circumstances surrounding the incident 
and particularly the veteran's role in 
the incident as alternative evidence.

2.  If the additional evidence is 
received and the RO determines that the 
veteran's gunshot wound of the left leg 
was not the result of the veteran's own 
willful misconduct, the RO is requested 
to ask the veteran to provide them with 
the name and contact address of the 
hospital that provided all treatment 
pertaining to his gunshot wound since the 
incident.  After obtaining any necessary 
authorization and consent, the RO is 
requested to obtain all treatment records 
pertaining to the veteran from that 
facility.  Additionally, the RO should 
review the record, and determine if any 
other development relating to this 
disability is warranted, including 
scheduling the veteran for further VA 
examination, if necessary.

3.  The veteran should be afforded a VA 
examination to ascertain the nature and 
severity of any and all claimed disorders 
which may be present, including any 
psychiatric disorder/s (including any 
personality disorder), and any back 
disorder.  The psychiatric examiner is 
requested to render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning score 
and explanation of what the score means, 
and to report all clinical findings in 
light of the nomenclature of the DSM-IV 
and the schedular criteria for evaluating 
psychiatric disorders.  The examiner who 
performs the orthopedic portion of the 
examination should fully describe the 
nature and extent of any low back 
disability that may be present, including 
the presence or absence of arthritis and 
the absence or presence of fatigability, 
incoordination, or pain on movement.  Any 
and all indicated evaluations, studies 
and tests deemed necessary should be 
accomplished.  The complete rationale for 
each opinion expressed should be set 
forth.  With respect to each disability 
noted, the examiner(s) should be 
requested to comment on the extent to 
which the veteran's disabilities impact 
on his ability to engage in employment.  
Since it is imperative "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), the 
claims file must be made available to the 
examiner.

4.  When the development requested has 
been completed, the case should be 
readjudicated by the RO on the basis of 
the additional evidence.  A rating 
decision should be prepared which lists 
all of the veteran's disabilities and the 
percentage evaluation assigned to each 
disability.  Should the veteran submit 
information from the Roanoke police 
department that would explain his role in 
the January 1997 shooting, then the RO is 
requested to formally determine whether 
the veteran's gunshot wound residuals 
were of misconduct etiology.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
- 6 -
